Citation Nr: 0405988	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee.  

2.  Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from August 1996 to March 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted service 
connection for chondromalacia patella of the right and left 
knees, and assigned initial zero percent ratings, effective 
July 8, 1999.  


FINDING OF FACT

The veteran's service-connected chondromalacia patella of the 
right and left knees is manifested by subjective complaints 
of pain and grinding; clinical findings are reflective of 
some compression tenderness, but no objective evidence of 
limitation of motion, instability, X-ray evidence of 
arthritis, pain on use, fatigability, incoordination, or 
weakness.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).

2.  The criteria for an initial compensable rating for 
chondromalacia patella of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a December 2001 letter, the RO advised the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  She was also 
generally advised to submit or identify any additional 
information or evidence which she thought might support her 
claims.  A similar letter was again provided to the veteran 
in April 2002.  In view of the foregoing, the Board finds 
that the notification duties under the VCAA have been 
satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2003).  She has been repeatedly advised 
to submit or identify records of post-service medical 
treatment or other evidence in support of her claim, but has 
not done so.  Thus, there is no indication of any outstanding 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded two 
medical examinations in connection with her claims.  The 
Board finds that the reports of the examinations are 
sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board concludes that a third 
medical examination is not necessary to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating her claims.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that in June 1997, 
she complained of pain in both knees, which she attributed to 
running.  Examination showed no pertinent abnormalities.  The 
examiner indicated that he would consider a bone scan if the 
veteran's symptoms did not improve.  

The remaining service medical records are negative for 
abnormalities pertaining to the knees.  At her February 1998 
service separation medical examination, the veteran's 
musculoskeletal system and lower extremities were normal.  On 
a report of medical history, the veteran denied arthritis, 
lameness, a bone deformity, or a "trick" or locked knee.  

In May 2002, the veteran was afforded a VA medical 
examination, at which she claimed to have had knee pain since 
1997.  She rated her pain as a 7 in the right knee and a 3 in 
the left knee, on a pain scale of 1 to 10.  She reported that 
she was able to climb three flights of stairs and walk a few 
miles, but did not participate in athletics.  She denied 
buckling, or locking.  The examiner observed that the veteran 
walked without a limp and had no difficulty arising from a 
chair or changing positions on the examining table.  She was 
able to perform a deep knee bend on 10 occasions without 
difficulty.  Range of motion showed flexion to 140 degrees 
and extension to zero degrees with mild clicking on motion, 
but no discrete crepitus.  There was no warmth, swelling, 
erythema, or instability.  There was some patellar 
compression tenderness on the right, but not on the left.  X-
ray studies were normal.  The assessment was bilateral 
chondromalacia patella.  The examiner indicated that "per 
Deluca, there is no pain, fatigue, weakness, or 
incoordination on repeat testing."  

In an August 2002 statement, the veteran claimed that her 
knee disabilities had increased in severity since her May 
2002 VA medical examination.  She requested a reexamination.  

Pursuant to her request, the veteran was afforded another VA 
medical examination in September 2002.  She again reported 
that she began having knee pain in service  and claimed to 
have experienced knee symptoms since that time.  The veteran 
reported that she currently experienced constant grinding and 
aching in the knees aggravated by activities such as bending.  
She stated that she took ibuprofen as needed for pain.  She 
denied stiffness, problems with weather changes, locking, 
giving way, or swelling.  Examination revealed tenderness, 
but no swelling, instability, or loss of motion.  The 
examiner indicated that the "Deluca examination" was 
unchanged since the last examination, with no objective 
evidence of fatigability, incoordination, or weakness.  The 
assessment was bilateral knees with patellofemoral syndrome.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Because chondromalacia patella does not have its own rating 
criteria pursuant to VA regulations, the RO has evaluated the 
veteran's chondromalacia patella of the right and left knees 
under the diagnostic criteria for limitation of motion, a 
closely related disability.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2003).

In this case, none of the medical evidence of record shows 
that the veteran's right or left knee motion is limited to 
the extent necessary to meet the criteria for a compensable 
rating.  VA medical examinations conducted in May and 
September 2002 showed that range of motion of the veteran's 
right and left knees was normal, from zero to 140 degrees.  
These findings clearly do not warrant a compensable rating 
under the criteria based on limitation of extension or 
flexion.  38 C.F.R. § 4.71, Plate II, Codes 5260, 5261.  
There is no other medical evidence of record.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that the 
May and September 2002 VA medical examinations revealed that 
there are no additional factors which would restrict motion 
to such an extent that the criteria for a compensable rating 
would be justified.  Indeed, the examiner specifically 
indicated that repeated examination showed no pain, fatigue, 
weakness, or incoordination.  

The Board has also considered the holding of the Court in 
Hicks v. Brown, 8 Vet. App. 417 (1995), to the effect that 
that if arthritis is established by X-ray evidence, where 
there is no limitation of motion, a compensable rating may 
nonetheless be assigned if there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The Court noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
In this case, however, there has been no X-ray evidence of 
arthritis in either knee.  Rather, X-ray studies have been 
normal.  Moreover, the medical evidence has not shown painful 
motion.  Thus, a compensable rating is not warranted pursuant 
to the Court's decision in Hicks.

Although a compensable rating is not warranted under the 
criteria pertaining to limitation of motion, the Board notes 
that there are other diagnostic codes that potentially relate 
to impairment of the knee; the veteran is entitled to be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  When there is evidence of symptomatic removal of the 
semilunar cartilage, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

In this case, however, there is no objective medical evidence 
of removal of the semilunar cartilage, a dislocated semilunar 
cartilage, effusion, or locking.  There is also no indication 
of ankylosis in the evidence of record.  Thus, the Board 
finds that compensable ratings are not warranted under 
Diagnostic Codes 5256, 5258, 5259.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

Here, the record contains no objective evidence of 
instability or subluxation of either knee.  In fact, VA 
medical examinations in May and September 2002 revealed that 
the veteran's knee joints were stable and ligament tests were 
negative.  Thus, the Board finds that a compensable rating is 
not warranted under Diagnostic Code 5257.  Moreover, as there 
is no X-ray evidence of arthritis, and no objective evidence 
of additional disability due to instability or subluxation, 
it is clear that separate ratings are not warranted.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate her right or left knee 
disabilities.  Absent any objective evidence that her knee 
disabilities are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, the evidence of record demonstrates that the 
veteran has full range of motion in both knees with no 
evidence of arthritis, subluxation, lateral instability, or 
other pertinent symptomatology.  Having identified no 
symptomatology in the objective medical evidence of record 
warranting a compensable rating, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Thus, the benefit of the doubt rule is inapplicable.  
38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee is denied.

Entitlement to an initial compensable rating for 
chondromalacia patella of the left knee is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



